Berry, J.
The answer in this case commences as follows: “ The defendant, * * * for answer to plaintiff’s complaint, * * * respectfully states and shows to this *539court that he denies each and every allegation in said plaintiff’s complaint contained,” etc. As to the sufficiency of this mode of denial the courts differ. See Blake v. Eldred, 18 How. Pr. 240; Powers v. Rome, etc., R. Co., 3 Hun, 285 ; People v. Christopher, 4 Hun, 805 ; Chapman v. Chapman, 34 How. Pr. 281; Espinosa v. Gregory, 40 Cal. 58 ; Munn v. Taulman, 1 Kans. 254; see, also, Moak’s Van Santvoord, 526, note 3.
We think the form of answer above quoted is equivalent in effect, as well as in the intention of the pleader, to the following, viz.: The defendant, for answer to plaintiff’s complaint, denies each and every allegation, etc. It is, therefore, a sufficient denial, although, as a matter of course, it is better, in pleading as elsewhere, not to use superfluous words.
Judgment and order for judgment reversed.